Citation Nr: 1131196	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 RO rating decision that denied service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.  In February 2010, the Veteran testified at a Travel Board hearing at the RO.  In May 2010, the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's current right shoulder disability began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by his service-connected left shoulder disability.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service, and is not 
proximately due to or the result of a service-connected left shoulder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in July 2007, a rating decision in September 2007, and a statement of the case in May 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a June 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed.Cir.1996).  

The Veteran is service-connected for a left shoulder disability (left shoulder impingement syndrome and strain).  He is also service-connected for depression, left ear hearing loss, and for tinnitus.  He contends that he has a right shoulder disability that is related to service, or, more specifically, that is related to his service-connected left shoulder disability.  He specifically alleges that due to his service-connected left shoulder disability, he has to overcompensate with his right shoulder which has caused his right shoulder problems.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of a right shoulder disability.  The service treatment records do show treatment for a left shoulder disability.  A June 1993 treatment entry noted that the Veteran was seen with a complaint that his left shoulder was coming out of place for two months.  He also reported that he had left shoulder pain and a possible dislocation beginning two months earlier.  The assessment was recurrent possible anterior dislocation, left (shoulder).  A July 1993 consultation report noted that a June 1993 X-ray, as to the Veteran's left shoulder, was normal.  The examiner indicated that he believed the Veteran was subluxing his left glenohumeral joint.  Another July 1993 treatment report indicated that the Veteran had left shoulder discomfort of unknown etiology.  The March 1994 separation examination report included a notation that the Veteran's upper extremities were normal.  

The first post-service evidence of record of any possible right shoulder disability is in January 2008, many years after the Veteran's period of service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A January 2008 VA treatment entry noted that the Veteran was seen with bilateral shoulder pain.  He indicated that he had left shoulder pain for years since he was in the Army and that he presently his right shoulder hurt to the point that he could not lift his newborn child.  The assessment included shoulder pain.  It was noted that X-rays and a magnetic resonance imaging (MRI) study would be obtained and that the Veteran would be referred to orthopedics.  

A February 2008 MRI study of the Veteran's right shoulder related an impression of supraspinatus and infraspinatus tendinosis without evidence of a tear and a superior labral anteroposterior (SLAP) type tear of the superior glenoid labrum with associated multi-focal paralabral cysts.  

An April 2008 VA treatment entry reported that the Veteran continued to have bilateral shoulder pain as well as aching.  The assessment included worsening shoulder pain.  It was noted that the Veteran would be referred to orthopedics.  

An August 2008 MRI study, as to the Veteran's right shoulder, indicated an impression of findings compatible with an extensive superior labral tear extending anteriorly and posteriorly to the labral anchor with associated adjacent paralabral cysts along the posterior glenoid.  It was noted that there were also findings which were concerning for a tear of the superior glenohumeral ligament.  

A September 2008 orthopedic surgery note indicated that the Veteran was seen for follow-up of a MRI arthrogram for his right shoulder.  The Veteran reported that he had overused his right shoulder secondary to pain in his left shoulder.  It was noted that there was no acute event or sports injury.  The Veteran stated that he had night pain, that his pain was a seven on a scale of ten, and that he could not perform overhead activities without significant pain.  The assessment included MRI study/clinical evidence of a superior labral tear.  The examiner reported that the Veteran might be a candidate for arthroscopic repair.  

An October 2008 VA treatment entry noted that the Veteran had bilateral shoulder pain and was seen for an evaluation for surgery for a right shoulder SLAP tear.  The Veteran indicated that he had right shoulder pain for two to three years after having to use it more due to his left shoulder rotator cuff tears which had been deemed non-operable.  He stated that the pain was worse with overhead activities and that he also had night pain.  The assessment included right arthroscopic superior labral/superior glenohumeral ligament tear.  It was noted that the Veteran desired surgical intervention.  

An April 2009 VA orthopedic examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he injured both of his shoulders during combat training in the Philippines in 1993.  He stated that his right shoulder had progressively worsened since that time and that his response to treatment had been poor.  The Veteran indicated that he had not undergone surgery and that there was no history of trauma to his right shoulder joint.  The diagnosis was supraspinatus and infraspinatus tendinosis without evidence of a tear and labral tears as detailed above with a para-labral cyst.  The examiner indicated that "secondary [service] connection of [a] right shoulder due to [the Veteran's] left shoulder [was] less likely as not (less than 50/50 probability) caused by or a result of [the] statement of [the Veteran] that he injured both shoulders in combat training in the Philippines in [the] 1992 to 1993 timeframe."  The examiner commented that "it [was] unlikely that the Veteran's right shoulder [was] due to his left shoulder, but more likely [that] there was an injury as stated by the [Veteran]."  The examiner stated that magnetic resonance imaging (MRI) findings pointed to an injury rather than wear and tear.  

At the February 2010 Board hearing, the Veteran testified that he developed a right shoulder disability approximately five years earlier.  He stated that due to his left shoulder disability, he had a lot of pain, his left shoulder would pop out, and he could only bring his left arm to basically his chest level.  The Veteran indicated that he would compensate with his right shoulder almost 100 percent of the time when performing any overhead lifting.  He reported that he relied on his right arm even though he had right shoulder problems.  The Veteran indicated that the history reported at the April 2009 VA orthopedic examination was incorrect.  He stated that the examiner reported that he injured both shoulders in combat training in the Philippines, but that his service treatment records only showed that he injured his left shoulder.  

A July 2010 VA orthopedic examination report noted that the Veteran's claims file was reviewed.  It was reported that the Veteran had undergone an extensive work up of his right shoulder including an MRI arthrogram.  The Veteran indicated that he felt his right shoulder disability was secondary to his left shoulder disability.  He stated that he had daily right shoulder pain over the superior and anterior aspects that he described as a seven out of ten.  He reported that the pain was much worse with overheard activity.  It was noted that the Veteran could not provide an exact date of the onset of his right shoulder problems.  The Veteran indicated, however, that his right shoulder disability had progressively worsened since its onset.  He stated that his response to treatment had been fair.  The Veteran stated that he had not undergone surgery and that there was no history of trauma to his right shoulder joint.  

The diagnoses were right shoulder labral tear, right shoulder paralabral cysts, and right shoulder superior glenohumeral ligament tear.  The examiner commented that the Veteran's right shoulder labral tear, right shoulder paralabral cysts, and right shoulder superior glenohumeral tear "[were] less likely as not (less than 50/50 probability) caused by or a result of, [or] secondary to, [the Veteran's] service-connected left shoulder condition."  The examiner indicated that he had reviewed the Veteran's MRI study in detail and that the Veteran's labral tearing was most consistent with degenerative tearing.  The examiner stated that there was no evidence the Veteran's left shoulder condition had caused the degenerative tearing of the right shoulder.  The examiner remarked that it was his best medical opinion that "[the Veteran's] right shoulder represented normal age related degenerative changes."

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a September 2008 VA orthopedic surgery note indicated that the Veteran reported that he had overused his right shoulder secondary to pain in his left shoulder.  The assessment included MRI study/clinical evidence of a superior labral tear.  Additionally, an October 2008 VA treatment entry noted that the Veteran had bilateral shoulder pain and was seen for an evaluation for surgery for a right shoulder SLAP tear.  The Veteran reported that he had suffered from right shoulder pain for two to three years after having to use it more due to his left shoulder rotator cuff tears which had been deemed inoperable.  The assessment included right arthroscopic superior labral/superior glenohumeral ligament tear.  

Further, an April 2009 VA orthopedic examination report noted that the Veteran reported that he injured both of his shoulders during combat training in the Philippines in 1993.  The Board notes, however, that there is indication of a right shoulder injury in the Veteran's service treatment records.  Also, at the February 2010 Board hearing, the Veteran specifically testified that the reported history at the April 2009 VA orthopedic examination was incorrect and that his service treatment records show that he only injured his left shoulder during service.  Additionally, the Board observes that a July 2010 VA orthopedic examination report noted that the Veteran indicated that he felt his right shoulder disability was secondary to his left shoulder disability.  The Board observes that the Veteran's statements above relating his right shoulder disability to his service-connected left shoulder disability, or to his period of service, were nothing more than a recitation of his belief.  As such, any repetitions of these statements by doctors reciting a reported medical history, are not probative in linking any present right shoulder disability with the Veteran's period of service or with his service-connected left shoulder disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  

The Board also notes that both the April 2009 VA orthopedic examination report and the July 2010 VA orthopedic examination report addressed the etiology of the Veteran's claimed right shoulder disability.  The April 2009 VA orthopedic examination report noted that the Veteran's claims file was reviewed.  The diagnosis was supraspinatus and infraspinatus tendinosis without evidence of a tear and labral tears as detailed above with a para-labral cyst.  The examiner indicated that "secondary [service] connection of [a] right shoulder due to [the Veteran's] left shoulder [was] less likely as not (less than 50/50 probability) caused by or a result of [the] statement of [the Veteran] that he injured both shoulders in combat training in the Philippines in [the] 1992 to 1993 timeframe."  The examiner commented that "it [was] unlikely that the Veteran's right shoulder [was] due to his left shoulder, but more likely [that] there was an injury as stated by the [Veteran]."  The examiner stated that magnetic resonance imaging (MRI) findings pointed to an injury rather than wear and tear.  The Board observes that the VA examiner's opinions are somewhat contradictory.  The examiner seems to indicate that secondary service connection for a right shoulder disability due to a left shoulder disability was less likely as not caused by the Veteran's reported injuries to both shoulders during combat training in the 1992 to 1993 timeframe.  The examiner then appears to relate the Veteran's claimed right shoulder disability to his statement that he suffered a right shoulder injury during service.  As noted above, the Veteran stated at the February 2010 Board hearing that the reported history of a right shoulder injury during service was incorrect.  Additionally, there is no evidence of any right shoulder problem until at least 2008 and the examiner did not provide any specific rationales for his stated opinions.  Given these circumstances, the Board finds that the VA examiner's opinion relating a right shoulder injury to the Veteran's period of service is less probative in this matter.  

Conversely, the Board observes that the July 2010 VA orthopedic examination report also noted that the Veteran's claims file was reviewed, and the examiner did specifically provide rationales for his opinions.  The diagnoses were right shoulder labral tear, right shoulder paralabral cysts, and right shoulder superior glenohumeral ligament tear.  The examiner commented that the Veteran's right shoulder labral tear, right shoulder paralabral cysts, and right shoulder superior glenohumeral tear "[were] less likely as not (less than 50/50 probability) caused by or a result of, [or] secondary to, [the Veteran's] service-connected left shoulder condition."  The examiner indicated that he had reviewed the Veteran's MRI study in detail and that the Veteran's labral tearing was most consistent with degenerative tearing.  The examiner stated that there was no evidence the Veteran's left shoulder condition had caused the degenerative tearing of the right shoulder.  The examiner remarked that it was his best medical opinion that "[the Veteran's] right shoulder represented normal age related degenerative changes."  The Board observes that the VA examiner reviewed the Veteran's entire claims file and provided rationales for his opinions.  Therefore, the Board finds that the examiner's opinions pursuant to the July 2010 VA orthopedic examination are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the most probative medical evidence does not suggest that the Veteran's current right shoulder disability is related to his periods of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's current right shoulder disability began years after his periods of service, without any relationship to any incident of service.  Additionally, the probative medical evidence fails to indicate that the Veteran's current right shoulder disability was caused or worsened by his service-connected left shoulder disability.  

The Veteran has specifically alleged that his current right shoulder disability occurred as a result of his period of service or, more specifically, that it is related to his service-connected left shoulder disability.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board observes that the Veteran is competent to report that he had right shoulder pain during his period of service, or since service, but he is not competent to provide a medical opinion regarding the etiology of any such disorder.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The weight of the competent medical evidence demonstrates that the Veteran's right shoulder disability began many years after his period of service, was not caused by any incident of service, and is not proximately due to or the result of his service-connected left shoulder disability.  The Board concludes that neither direct nor secondary service connection for a right shoulder disability is warranted.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability, is denied.  

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


